22 A.3d 701 (2011)
130 Conn.App. 278
Eddie C. TOSADO
v.
ADMINISTRATOR, UNEMPLOYMENT COMPENSATION ACT, et al.
No. 32401.
Appellate Court of Connecticut.
Argued April 21, 2011.
Decided July 19, 2011.
Krista Dolson O'Brien, assistant attorney general, with whom, on the brief, were *702 Richard Blumental, former attorney general, and Philip M. Schulz, assistant attorney, for the appellant (named defendant).
Eddie C. Tosado, pro se, the appellee (plaintiff).
LAVINE, ROBINSON and LAVERY, Js.
ROBINSON, J.
The named defendant, the administrator of the Unemployment Compensation Act,[1] appeals from the judgment of the Superior Court sustaining the appeal by the plaintiff, Eddie C. Tosado, from the determination of the employment security board of review (board) denying the plaintiff unemployment compensation benefits. On appeal, the defendant claims that the court improperly determined that the board's factual findings did not support the board's conclusion that the plaintiff was discharged for wilful misconduct. We agree and, accordingly, reverse the judgment of the trial court.
In the related case of Tosado v. Administrator, Unemployment Compensation Act, 130 Conn.App. 266, 22 A.3d 675 (2011), we addressed the claim of error raised by the present appeal. We adopt the reasoning and conclusion of that opinion to resolve the present appeal.
The judgment is reversed and the case is remanded with direction to render judgment for the defendant.
In this opinion the other judges concurred.
NOTES
[1]  We note that the defendant, The Wellpoint Companies, Inc., filed a separate appeal from the judgment of the trial court. See Tosado v. Administrator, Unemployment Compensation Act, 130 Conn.App. 266, 22 A.3d 675 (2011). We refer to the administrator of the Unemployment Compensation Act as the defendant in this opinion.